COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00487-CV


MARJORIE PUTNAM                                                     APPELLANT

                                        V.

MAJOR EDWARD BARBEE                                                  APPELLEE


                                     ----------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Marjorie Putnam sued Appellee Major Edward Barbee to recover

$6,000 in earnest money that Putnam allegedly paid to Barbee as part of a real

estate transaction that ultimately never happened.      Barbee generally denied

Putnam’s allegations, and after a final trial at which each side appeared pro se,

the trial court ordered that Putnam take nothing on her claim.


      1
       See Tex. R. App. P. 47.4.
         Putnam argues in her first issue that the trial court denied her equal

protection of the law because it “discriminated against her because of her gender

and unrepresented status.” Equal protection is violated when a statute makes

invidious or unreasonable classifications. Lucas v. United States, 757 S.W.2d
687, 702 (Tex. 1988) (Phillips, C.J., dissenting).       The trial court admonished

Putnam about the dangers of self-representation before affording both her and

Barbee an opportunity to present evidence, conduct cross-examination, and

make argument. Putnam’s first issue challenges no statute and contains nothing

more than unsupported allegations levied at the trial court. We overrule her first

issue.

         In her second issue, Putnam argues that the trial court denied her due

process by assessing costs against her that were “not awarded at Trial.” “The

successful party to a suit shall recover of his adversary all costs incurred therein,

except where otherwise provided.” Tex. R. Civ. P. 131. The allocation of costs is

a matter for the trial court’s discretion.      Rogers v. Walmart Stores, Inc., 686
S.W.2d 599, 601 (Tex. 1985).          Here, the trial court taxed costs against the

unsuccessful party, and Putnam directs us to no authority requiring the trial court

to simultaneously assess costs when it orally renders judgment. We overrule

Putnam’s second issue.

         Putnam argues in her third issue that the trial court abused its discretion by

“believing everything [Barbee] said and nothing [Putnam] said.             The Judge

ignored everything in and attached to [Putnam’s] Complaint . . . .” Documents

                                            2
attached to pleadings are not evidence unless they are introduced at trial, and

Putnam never sought to introduce any of the documents that she attached to her

petition. See Am. Fire & Indem. Co. v. Jones, 828 S.W.2d 767, 769 (Tex. App.—

Texarkana 1992, writ denied). Further, as the factfinder, the trial court could

have believed Barbee’s testimony and disbelieved Putnam’s testimony, what little

there was. See Gonzalez v. Wal-Mart Stores, Inc., 143 S.W.3d 118, 122 (Tex.

App.—San Antonio 2004, no pet.). We overrule Putnam’s third issue and affirm

the trial court’s judgment.



                                                 /s/ Bill Meier

                                                 BILL MEIER
                                                 JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: April 30, 2014




                                       3